[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This claim came before the court on a hearing in damages after entry of defaults against the defendants. The entry of a default operates as a confession by the defaulted defendant of the truth of the material facts alleged in the complaint which are essential to a judgment. Costello v. Hartford Institute of Accounting, Inc., 193 Conn. 160, 161, n. 1 (1984).
After a motor vehicle collision on December 15, 1986, the CT Page 1584 plaintiff experienced pain in her neck and lower back which she characterizes as an aggravation of a prexisting condition of scoliosis. She was checked and released after x-rays at the emergency room of the Hospital of St. Raphael and she was checked by her own physician twelve days thereafter.
The plaintiff did not receive medical treatment other than instructions to rest and apply heat until the pain subsided (Ex. D). The pain in her back prevented the plaintiff, a psychotherapist, from pursuing her employment and seeing her private psychotherapy patients for a period of four and one-half days. Thereafter, she returned to work but experienced some pain which diminished and is no longer present. The court finds that the following constitutes full, fair, and reasonable compensation for the damages proved to have been suffered by the plaintiff as a result of the defendant's negligence:
Lost wages                      $ 840.00
Medical expenses                  528.00
         Extra expenses of car rental (loss of part of deposit)     150.00
Pain and suffering               1500.00
TOTAL $ 3018.00
Judgment shall enter in favor of the plaintiff against the defendants in the amount of $3018.00, plus costs.
BEVERLY J. HODGSON, Judge